DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Firstly, claim 15 recites “the blower associated with the second filtration device”, which lacks antecedent basis in claim 1. Additionally, it is unclear in step i) how connecting the first filtration device to the HVAC system directs a portion of the treated air through the second filtration device. 
Similarly, in claim 16 step i), it is unclear how connecting the first filtration device to the HVAC system directs a portion of the treated air through the second filtration device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 – 6, and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/159248 to Davter et al. (hereinafter referred to as Davter).
	In regard to claim 1, as shown in figures 6 – 10, Davter discloses an air treatment apparatus for an operator environment of an agricultural vehicle. The apparatus can be considered to comprise an air filtration system (20) and an HVAC system (30). The HVAC system includes an inlet plenum (31), a blower (32), and an outlet to the operator environment (40). The air filtration system (20) includes at least one external inlet (11, 16), a first filtration device (26) having a first coarser level of filtration located between at least one external inlet (16) and the HVAC inlet plenum (31), and a second filtration device (21) having a second finer level of filtration located between a further external inlet (11) and the HVAC inlet plenum (31). An air filtration system blower (22) is connected to the HVAC inlet plenum (31). A single valve mechanism (28) can selectively connect either the first filtration device (26) to the HVAC inlet plenum or the second filtration device (21) to the inlet plenum such that air flow is directed from the selected filtration device to the HVAC inlet plenum, see the arrows in figures 6 – 10. 
	In regard to claim 4, as shown in figures 6 – 10, the single valve mechanism (28) can be considered to be located between the first filtration device (26) and the second filtration device (21).
	In regard to claims 5 and 6, the claims do recite any specific structure for the filtration devices. The first filtration device (26) is considered to be capable of filtering only dust particles. The second filtration device (21) is considered to be capable of filtering dust, aerosols, and vapor. 
	In regard to claim 15, Davter inherently performs a method of operating the air filtration apparatus. The method would include: ensuring the HVAC blower (32) is activated; selecting the first or second filtration device to be connected; and activating the blower (22) associated with the second filtration device (21) and ensuring the second filtration device (21) is connected to the HVAC system to direct a portion of the treated air through the second filter device. 
	In regard to claim 16, Davter inherently performs a method of operating the air filtration apparatus. The method would include: ensuring both the air filter system blower (22) and the HVAC blower (32) are activated; and selecting the first or second filtration device to be connected, wherein the second filtration device is connected to the HVAC system. 
	In regard to claim 17, Davter discloses an agricultural vehicle having the operator environment with an air treatment apparatus according to claim 1 of the present application, as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7 – 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davter in view of DE 10 2013 102 872 to Vennemann (hereinafter referred to as Vennemann).
	Davter is discussed above in section 7. In regard to claim 2, Davter does not disclose a bypass connected at a second end adjacent the second filtration device that is configured such that when the single valve mechanism connects the first filtration device to the HVAC inlet plenum a portion of air flow through the apparatus is directed to purge the second filtration device. Vennemann is also directed to an air treatment device for the cabin of a vehicle. The air treatment device of Vennemann includes two filters (40, 42) with a valve mechanism that selectively directs flow through one of the filters at a time. Vennemann further includes a bypass (50) connected at a second end adjacent the second filtration device in order to direct a portion of the air flow to purge the second filtration device. This allows one filter device to remain in operation while the other is cleaned. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davter to include a bypass as suggested by Vennemann in order to automatic cleaning of the filter device that is not in use. 
	In regard to claim 3, in the combination of Davter and Vennemann, the second end of the bypass is located between the second filtration device and the single valve mechanism. 
	In regard to claims 7 and 10, in the combination of Davter and Vennemann, the air filtration system blower is associated with the second filtration device (21). The second end of the bypass would be connected between the air filtration system blower and the second filtration device and a first end of the bypass would be located between the HVAC blower and the outlet to the operator environment. 
	In regard to claim 8, Davter provides the single valve mechanism (28) between the air filtration system blower (22) and the HVAC inlet plenum (31). 
	In regard to claim 9, Davter provides the single valve mechanism (28) between the first filtration device (26) and the filtration system blower (22) associated with the second filtration device (21). 
	In regard to claim 12, Davter provides the air filtration system blower (22) between the single valve mechanism (28) and the inlet plenum (31). 
	In regard to claim 13, in the combination of Davter and Vennemann, the second end of the bypass is located between the second filtration device and the single valve mechanism. 
	In regard to claim 14, in the combination of Davter and Vennemann, the second end of the bypass is connected to the air filtration system blower. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of copending Application No. 16/955,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 17 of the ‘748 application disclose all of the features in claims 1 – 17 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773